        Case 20-33353 Document 552 Filed in TXSB on 09/03/20 Page 1 of 3




                          UNITED STATES BANKRUPTCY COURT
                            SOUTHERN DISTRICT OF TEXAS

In re                                         §
                                              §              CASE NO. 20-33353
                                              §                 (Chapter 11)
NPC INTERNATIONAL, INC.,                      §
                                              §
                                              §
        Debtor                                §

             OPPOSED MOTION FOR RELIEF FROM AUTOMATIC STAY

        This is a motion for relief from the automatic stay. If it is granted, the movant
        may act outside of the bankruptcy process. If you do not want the stay lifted,
        immediately contact the moving party to settle. If you cannot settle, you must
        file a response and send a copy to the moving party at least 7 days before the
        hearing. If you cannot settle, you must attend the hearing. Evidence may be
        offered at the hearing and the court may rule.

                 Represented parties should act through their attorney.

                 There will be a hearing on this matter on October 1, 2020 at 9:30 a.m.
                 at 515 Rusk Houston, TX 77002.

        Comes now Carolyn Dunbar (“Movant”), in her capacities of guardian and next friend of

her granddaughter, Haley Dunbar, a minor, and moves this Court for relief from the automatic stay

provided by 11 U.S.C. § 362, and in support of such motion states as follows:

   1.   NPC INTERNATIONAL, INC. (“Debtor”), filed a petition for relief under Chapter 11,

Title 11 of the United States Code in this court on July 1, 2020.

   2.   On April 21, 2019, prior to the commencement of the instant proceeding, Movant was

operating her vehicle in Baldwin County, Alabama.

   3.   The accident occurred in Baldwin County, Alabama, and the driver of the vehicle which

struck Movant’s vehicle was driving in the course of his employment at the time of the accident.

Attached is a copy of the state court petition which describes both the property damage as well as

personal injuries sustained.
         Case 20-33353 Document 552 Filed in TXSB on 09/03/20 Page 2 of 3




   4.    Movant, on behalf of her granddaughter, retained the services of a law firm in Baldwin

County, Alabama to pursue state law personal injury claims against multiple parties, including

NPC International, Inc., the Debtor in this case.

   5.    A complaint seeking the recovery of damages was filed in an Alabama state court on July

24, 2020. Movant asserted various unliquidated claims for personal injuries and damage to

personal property arising out of the negligent behavior of, inter alia, the Debtor.

   6.    On July 3, 2020, notice of the commencement of this case was filed in the Alabama state

court.

   7.    Movant seeks relief from the automatic stay to prosecute the Alabama state court action

and to liquidate the claims against Debtor arising occurrence described.

         WHEREFORE, Movant prays that the Court will grant her relief from the automatic stay

so that she may proceed with the claims asserted in the state court proceeding against the Debtor

and for such other and further relief that will be just and fair in the premises.


                                               Respectfully submitted

                                                Seth Kretzer
                                               ____________________________
                                               SETH KRETZER
                                               SBN: 24043764
                                               440 Louisiana, Ste. 1440
                                               Houston, TX 77002
                                               (713) 775-3050 (office)
                                               Email: seth@kretzerfirm.com
        Case 20-33353 Document 552 Filed in TXSB on 09/03/20 Page 3 of 3




                             CERTIFICATE OF CONFERENCE

       On July 29, 2020, I conferred with Phil DiDonato at WEIL, GOTSHAL & MANGES LLP

who is opposed for the reasons explicated in the Omnibus Brief filed August 28, 2020.

                                              /s/ Seth Kretzer
                                              Seth Kretzer



                                CERTIFICATE OF SERVICE

       This is to certify that on this, the 3rd day of September 2020, a true and correct copy of the

above and foregoing instrument was served electronically through the CM/ECF system upon all

counsel of record.

                                              /s/ Seth Kretzer
                                              Seth Kretzer
